           Case 1:21-cv-01806-JPC Document 6 Filed 03/25/21 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                          SOUTHERN DISCTRICT OF NEW YORK



 DR. DOUGLAS SCHOTTENSTEIN, M.D. and
 THOMPSON REAL ESTATE, LLC


                        Plaintiffs,

                  v.                                         FIRST AMENDED COMPLAINT
                                                             WITH JURY DEMAND
 CITIBANK, N.A.,

                        Defendant.



        DR. DOUGLAS SCHOTTENSTEIN, M.D. and THOMPSON REAL ESTATE, LLC,

plaintiffs herein, by their attorneys, allege and complain of defendant Citibank, N.A., as follows:

                                   NATURE OF THE ACTION

   1.       Plaintiff DR. DOUGLAS SCHOTTENSTEIN, M.D. and Plaintiff THOMPSON

REAL ESTATE, LLC (which is owned by Dr. Douglas Schottenstein, M.D. and which owns the

building in which he resides) (collectively “Plaintiffs” or “Dr. Schottenstein”), is a victim of theft.

   2.       This action stems from defendant Citibank, N.A.’s (“Citibank” or “Defendant”) failure

to properly implement security measures and take steps necessary to identify, prevent, and/or

remedy three (3) fraudulent wire transfers from Dr. Schottenstein’s account that ultimately resulted

in the theft of approximately $1,067,906.37.

   3.       Even though Dr. Schottenstein timely notified Citibank of the fraudulent transfers both

in person and in writing, Citibank has refused to refund Dr. Schottenstein for the unauthorized

wire transfers.




                                                  1
           Case 1:21-cv-01806-JPC Document 6 Filed 03/25/21 Page 2 of 9




    4.      Citibank’s failure to establish and implement commercially reasonable policies and

procedures to avoid, flag and stop unauthorized transfers resulted in Dr. Schottenstein’s account

being plundered over the course of less than a month of approximately $1,067,906.37.

    5.      Because Citibank failed in its obligation to secure Plaintiffs’ account from

unauthorized wire transfers, it is liable for the theft of Plaintiffs’ funds.

    6.      Despite its obligation under the UCC to promptly credit Plaintiff’s account in full,

Citibank has refused to credit Plaintiffs’ account for the stolen funds.

    7.      Moreover, Citibank’s inept response to the unauthorized wire transfers provided the

individuals committing the fraud with the opportunity to remove the stolen funds from the accounts

to which the funds had been transferred before they could be returned to Dr. Schottenstein’s

account.

    8.      To date, Plaintiffs have not recovered or received any of the funds from the Account.

    9.      Dr. Douglas M. Schottenstein, M.D. recently filed a police report against the criminals

who removed the funds.

    10.     Plaintiffs bring claims against Citibank for violations of New York UCC §§ 4-A.

                                  JURISDICTION AND VENUE

    11.     The Court has jurisdiction pursuant to 28 U.S.C. § 1332.

    12.     Venue is proper in this District because Plaintiffs reside in this District, a substantial

part of the events and occurrences underlying this litigation occurred within this District, and

Defendant regularly conducts business here.

                                              PARTIES

    13.     Plaintiff Dr. Douglas Schottenstein, M.D. is a natural person and citizen of New York

residing in New York, New York.




                                                    2
             Case 1:21-cv-01806-JPC Document 6 Filed 03/25/21 Page 3 of 9




     14.      Plaintiff Thompson Real Estate, LLC is a New York limited liability company whose

sole member, Dr. Douglas Schottenstein, M.D., is a citizen of New York. Accordingly, Thompson

Real Estate, LLC is a citizen of New York.

     15.      Defendant Citibank, N.A. is a national banking association formed under the laws of

the United States.

     16.      Defendant is incorporated in South Dakota as designated in its articles of association.

     17.      Defendant’s principal place of business is in South Dakota.

     18.      Defendant holds itself out as a citizen of South Dakota, including in pleadings filed in

this District and elsewhere. See Citibank, N.A. v. Tormar Assocs. LLC, Case No. 15-CV-1932-

JPO, 2015 U.S. Dist. LEXIS 155528, at *2, n1 (S.D.N.Y. Nov. 17, 2015); In re Citibank August

11, Case No. 20-CV-6539-JMF, 2020 U.S. Dist. LEXIS 226038, at *1 (S.D.N.Y. Dec. 20, 2020);

Comunale v. Home Depot, U.S.A., Inc., 328 F. Supp. 3d 70, 74-75 (W.D.N.Y. 2018).

     19.      Accordingly, Defendant Citibank, N.A. is a citizen of South Dakota.

                                               FACTS

A.         Opening the Account

     20.      Plaintiffs opened a checking account for Thompson Real Estate, LLC at a Citibank

branch in New York, New York (the “Account”) some years ago.

     21.      At all relevant times, Dr. Douglas Schottenstein, M.D. was the sole representative of

Thompson Real Estate, LLC who was authorized to have access to the Account.

B.         Use of the Account

     22.      The Account was used by Plaintiffs to pay the mortgage on Dr. Douglas Schottenstein,

M.D.’s residence in New York City.

C.         The Fraudulent Transfers




                                                   3
           Case 1:21-cv-01806-JPC Document 6 Filed 03/25/21 Page 4 of 9




   23.      In or about February 2020, unauthorized access to the Account was made available by

Citibank without the knowledge, consent, or prior authorization of Dr. Schottenstein.

   24.      From February 2020 and continuing through March 2020, three large outgoing wire

transfers were made from the Account, totaling $1,067,906.04, without the knowledge, consent,

or approval of Plaintiffs.

   25.      Notwithstanding that Dr. Schottenstein had no history of outgoing wire transfers from

the Account in the past consistent with the amount, proximity or frequency of the unauthorized

transfers, and not withstanding that Plaintiffs did not have any history of wiring the individual

recipient (a former employee) funds, Citibank did not lock the Account at the time these transfers

were initiated and failed to contact Dr. Schottenstein prior to the effectuation of the transfers.

   26.      On February 20, 2020, an unauthorized transfer in the amount of $429,741.11 was

made from the Account to “Derek Lee JPMorgan Chase Bank, NA”.

   27.      On February 28, 2020, an unauthorized transfer in the amount of $319,107.63 was

made from the Account to “DL JPMorgan Chase Bank, NA”.

   28.      On March 20, 2020, an unauthorized transfer in the amount of $319,057.63 was made

from the Account to “Derek Lee JPMorgan Chase Bank, NA”.

   29.      Dr. Schottenstein had never wired any money to “Derek Lee” or “DL” or the JPMorgan

Chase Bank account associated with them in the past.

   30.      Derek Lee is a former employee of Dr. Schottenstein’s medical practice whose

employment was terminated in or about January 2019.

   31.      Derek Lee was not employed by Dr. Schottenstein at the time of the thefts.

   32.      Indeed, none of these outgoing wire transfers were consistent with either the identity

or location of the payees involved in Plaintiffs’ prior wire transfers.




                                                  4
           Case 1:21-cv-01806-JPC Document 6 Filed 03/25/21 Page 5 of 9




   33.      The unauthorized wire transfers are part of a much larger and sophisticated criminal

enterprise and scheme perpetrated against Dr. Schottenstein by Derek Lee and others, including

former employee Pearl Chan.

   34.      That scheme involves, inter alia, unauthorized wires, account transfers (including

intra-bank transfers) and credit card charges, creation of fake vendors and fake vendor emails,

purposeful mishandling of company checks and other serious criminal misconduct.

   35.      As of the date hereof, the full extent of the fraud is still unknown to Plaintiffs and is

being investigated.

   36.      Plaintiffs estimate at this time that they were robbed of more than two million dollars.

   37.      Dr. Douglas Schottenstein, M.D. recently filed a police report regarding the scheme,

including the wire transfers out of the Account that are at issue in this case.

   38.      In late 2020, Dr. Schottenstein learned for the first time of the unauthorized wire

transfers from his Account and immediately brought them to the attention of Citibank at a local

branch, in-person.

   39.      At the local Citibank branch, Dr. Schottenstein told Citibank’s staff that the wire

transfers from his Account were made without his knowledge or authorization and that he did not

receive any benefit from them.

   40.      Dr. Schottenstein further told Citibank at that time that the transfers were not in any

way typical and were inconsistent with his history of wiring money from the Account.

   41.      Dr. Schottenstein was denied assistance from Citibank’s staff. Citibank’s staff did not

offer Dr. Schottenstein the opportunity to submit a fraud report.

   42.      Citibank refused to provide any written response to Dr. Schottenstein regarding the

theft or Dr. Schottenstein’s reporting of the theft.




                                                  5
             Case 1:21-cv-01806-JPC Document 6 Filed 03/25/21 Page 6 of 9




     43.       Plaintiffs would have reported the fraud sooner, but for reasons unknown, Plaintiffs

did not receive the relevant monthly statements from Citibank showing the unauthorized transfers

and does not receive regular monthly statements from Citibank regarding the Account as of the

date hereof.

     44.       On February 10, 2021, Dr. Schottenstein sent a dispute letter to Citibank via certified

mail regarding the unauthorized wire transfers which, among other things, asked Citibank to

investigate the fraud and refund the Account for the unauthorized wire transfers.

     45.       Citibank received the dispute on February 18, 2021.

     46.       Citibank has not responded or issued any refund.

D.         Citibank’s Inept Response to the Fraudulent Transfers

     47.       As of the date hereof, Citibank has not responded to Plaintiffs’ dispute letter.

     48.       At no point prior to, during or after the wire transfers did Citibank contact Plaintiffs to

confirm that they were authorized.

     49.       Citibank never received approval from Dr. Schottenstein for any of the wire transfers.

Nonetheless, Citibank allowed the unauthorized wire transfers to be fraudulently effectuated,

draining his account of over one million dollars.

     50.       Rather than immediately reach out to JPMorgan Chase, the bank that had received the

funds from the fraudulent wire transfers (and from whom they could have been retrieved if timely

action had been taken), Citibank failed to take any action to reverse the unauthorized wire transfers.

                                   FIRST CLAIM FOR RELIEF
                              (New York UCC § 4-A-202 and § 4-A-203)

     51.       Plaintiffs repeat and re-allege each of the foregoing paragraphs of this Complaint as if

fully set forth herein.




                                                     6
          Case 1:21-cv-01806-JPC Document 6 Filed 03/25/21 Page 7 of 9




   52.     Pursuant to the New York UCC § 4-A-202(1), “[a] payment order received by the

receiving bank is the authorized order of the person identified as sender if that person authorized

the order or is otherwise bound by it under the law of agency.”

   53.     New York UCC § 4-A-202(2) further provides, “[i]f a bank and its customer have

agreed that the authenticity of payment orders issued to the bank in the name of the customer as

sender will be verified pursuant to a security procedure, a payment order received by the receiving

bank is effective as the order of the customer, whether or not authorized, if (a) the security

procedure is a commercially reasonable method of providing security against unauthorized

payment orders, and (b) the bank proves that it accepted the payment order in good faith and in

compliance with the security procedure and any written agreement or instruction of the customer

restricting acceptance of payment orders issued in the name of the customer.”

   54.     As set forth above, Citibank violated the provisions of New York UCC § 4-A-202 by

accepting unauthorized payment orders (i.e., wire transfers) in connection with the Account.

   55.     As set forth above, Citibank failed to establish, maintain, implement and follow

commercially reasonable security procedures and that it accepted the payment in good faith.

   56.     As set forth above, Citibank’s failure to establish, maintain, implement and follow

commercially reasonable security procedures directly led to the theft of $1,067,906.04 from

Plaintiffs’ Account by way of unauthorized wire transfers.

   57.     As set forth above, Plaintiffs notified Citibank immediately upon discovery of the

unauthorized transfers.

   58.     As set forth above, Citibank failed to confirm authorization for the wire transfers.

   59.     Nonetheless, Citibank effectuated the transfers.




                                                7
             Case 1:21-cv-01806-JPC Document 6 Filed 03/25/21 Page 8 of 9




    60.       New York UCC § 4-A-204 states that “[i]f a receiving bank accepts a payment order

issued in the name of its customer as sender which is (a) not authorized and not effective as the

order of the customer under Section 4-A-202, or (b) not enforceable, in whole or in part, against

the customer under Section 4-A-203, the bank shall refund any payment of the payment order

received from the customer to the extent the bank is not entitled to enforce payment and shall pay

interest on the refundable amount calculated from the date the bank received payment to the date

of the refund.”

    61.       Given the foregoing, Citibank was required to issue a refund to Dr. Schottenstein and

to pay interest on the refundable amount.

    62.       Plaintiffs have notified Citibank regarding the unauthorized transfers and Citibank has

refused to issue a refund.

    63.       By failing to do so, it has violated Article UCC § 4-A.

          WHEREFORE, Plaintiffs Dr. Douglas Schottenstein, M.D. And Thompson Real Estate,

LLC seek judgment in his favor and against Defendant Citibank, N.A. in the amount of

$1,067,906.04, interest calculated from the dates of the transfers, punitive damages, reasonable

attorneys’ fees and costs and such other and further relief as may be necessary, just and proper.

                                   DEMAND FOR JURY TRIAL

          Pursuant to Federal Rule of Civil Procedure 38, Plaintiffs demand a trial by jury as to all

issues so triable.

Dated: March 25, 2021

                                                       /s/Daniel A. Schlanger
                                                       Daniel A. Schlanger
                                                       Schlanger Law Group LLP
                                                       80 Broad Street, Suite 1301
                                                       New York, NY 10004
                                                       T: 212-500-6114



                                                   8
Case 1:21-cv-01806-JPC Document 6 Filed 03/25/21 Page 9 of 9




                                 F: 646-612-7996
                                 E: dschlanger@consumerprotection.net

                                 /s/ Richard Rosenthal
                                 Richard Bruce Rosenthal
                                 Federal Bar No. rb1834
                                 545 E. Jericho Turnpike
                                 Huntington Station, NY 11746
                                 Tel: (631) 629-8111
                                 Cell: (516) 319-0816
                                 Fax: (631) 691-8789
                                 richard@thedoglawyer.com

                                 Counsel for Plaintiffs




                             9
